Case 9:19-cv-80528-RLR Document 1 Entered on FLSD Docket 04/16/2019 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                              West Palm Beach Division

                         CASE NO.:


 WILLIAM PICKRELL, SUSAN STOKES, MARK F. WOODARD,                  )
 LARRY R. WRYE, MICHAEL SENECAL, & GEORGE STRIPLING                )
 as Trustees of the PLUMBERS & PIPEFITTERS LOCAL UNION NO. 630     )
 PENSION-ANNUITY TRUST FUND, PLUMBERS & PIPEFITTERS                )
 LOCAL UNION NO. 630 WELFARE FUND, and PLUMBERS &                  )
 PIPEFITTERS LOCAL UNION NO. 630 JOINT APPRENTICE &                )
 TRAINING TRUST FUND,                                              )
                                                                   )
       Plaintiffs,                                                 )
                                                                   )
 vs.                                                               )
                                                                   )
 ELDRED AIR CONDITIONING, INC., a Florida corporation              )
                                                                   )
       Defendant.                                                  )
 __________________________________________________________________/
                                        COMPLAINT

       Plaintiffs WILLIAM PICKRELL, MARK F. WOODWARD, LARRY R. WRYE,

 SUSAN STOKES, MICHAEL SENECAL, and GEORGE STRIPLING as TRUSTEES OF THE

 PLUMBERS & PIPEFITTERS LOCAL UNION NO. 630 PENSION-ANNUITY TRUST

 FUND, PLUMBERS & PIPEFITTERS LOCAL UNION NO. 630 WELFARE FUND, and

 PLUMBERS & PIPEFITTERS LOCAL UNION NO. 630 JOINT APPRENTICE AND

 TRAINING TRUST FUND, (the “Trustees” or the “Funds”) sue Defendant ELDRED AIR

 CONDITIONING, INC., (the “Defendant”) as follows:

              I.     NATURE OF ACTION, JURISDICTION, AND VENUE

 1.    This is a delinquent contributions collection action, brought by the Trustees on behalf of

       the Funds, which arises under the laws of the United States that contain their own

       jurisdictional requirements: Sections 502 and 515 of the Employee Retirement Income
Case 9:19-cv-80528-RLR Document 1 Entered on FLSD Docket 04/16/2019 Page 2 of 3



       Security Act of 1974 (“ERISA”), 29 U.S.C. §1132 and §1145.

 2.    Pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2), venue is proper in this

       Court because the Trustees administer the Funds and Defendant’s breach occurred in

       Palm Beach County, Florida.

                                          II.   PARTIES

 3.    The Trustees have been at all times material hereto, trustees and fiduciaries within the

       meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).             The Funds are

       “employee benefit plans” and “multiemployer plans” as defined by Sections 3(3) and

       3(37) of ERISA, 29 U.S.C. §1002(3) and §1002(37).

 4.    Upon information and belief, Defendant is Florida corporation doing business under the

       name ELDRED AIR CONDITIONING, INC., and has a principal business address of

       13531 51st Place North, Royal Palm Beach, FL 33411.

 5.    Defendant is an “Employer” within the meaning of Section 3(5) of ERISA, 29 U.S.C.

       §1002(5).

                                   III.    CAUSE OF ACTION

 6.    Defendant agreed to be bound and remains bound and paid contributions to the Funds

       pursuant to a collective bargaining agreement as it related to wage rates and contribution

       obligations to the Funds.

 7.    A true and correct copy of the most current collective bargaining agreement was

       previously filed in a 2018 action against Defendant and served on Defendant. That

       collective bargaining agreement remains in full force and effect.

 8.    Defendant employed persons within the trade and territorial jurisdiction of the collective

       bargaining agreement and thus, became obligated to pay all fringe benefit contributions


                                                2
Case 9:19-cv-80528-RLR Document 1 Entered on FLSD Docket 04/16/2019 Page 3 of 3



        and other payments to the Funds on a timely basis that are due to the Funds.

 9.     Defendant breached said agreement by failing to make full and complete payment of the

        fringe benefit contributions and other payments that were due to the Funds for payroll

        periods after February 28, 2019 and for late fees totaling $23,574.84 for the periods of

        October 2017 through November 2018.

 10.    The Trustees have been required to employ the undersigned attorneys to collect the

        monies that are owed by Defendant, and are obligated to pay these attorneys’ reasonable

        attorneys’ fees.

 11.    The Trustees have complied with all conditions precedent in bringing this suit.

        WHEREFORE, the Trustees respectfully request that this Court enter a Judgment

 against Defendant, providing:

        a. An award of damages for all re-imposed late fees totaling $23,574.84 for the payroll

           periods of October 2017 through November 2018, unpaid fringe benefit contributions

           for payroll periods after February 28, 2019, liquidated damages, interest; plus all

           reasonable attorneys’ fees and costs; and,

        b. Such other relief as is just and proper.

                                                      Respectfully submitted,

                                                      BY: /s/ D. Marcus Braswell, Jr.
                                                      D. MARCUS BRASWELL, JR. (146160)
                                                      mbraswell@sugarmansusskind.com
                                                      SUGARMAN & SUSSKIND, P.A.
                                                      100 Miracle Mile, Suite 300
                                                      Coral Gables, Florida 33134
                                                      Tel.: (305) 529-2801
                                                      Fax: (305) 447-8115

                                                      Attorneys for the Plaintiffs Trustees

                                                      This 2nd day of April, 2019

                                                 3
